--------------------------------------------------------------------------------

Exhibit 10.2
 
PROMISSORY NOTE
 
 
Principal
$675,000.00
Loan Date
04-21-2008
Maturity
04-21-2009
Loan No
503003088
Call/Coll
Account
Officer
LL
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 


Borrower:
PacificHealth Laboratories, Inc.
 
Lender:
Grand Bank, N.A.
   
100 Matawan Road, Suite 420
   
One Edinburg Road
   
Matawan, NJ  07747
   
Hamilton, NJ  08619
 

 


Principal Amount:
$675,000.00
Initial Rate:
5.250%
Date of Note:
April 21, 2008

 


PROMISE TO PAY. PacificHealth Laboratories, Inc. ("Borrower') promises to pay to
Grand Bank, N.A. ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Six Hundred Seventy-five Thousand & 00/100
Dollars ($675,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
Borrower also promises to pay all applicable fees and expenses.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 21, 2009. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning May 21, 2008, with all subsequent interest payments to
be due on the same day of each month after that Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; and then to any late charges. The annual interest
rate for this Note is computed on a 365/360 basis; that is, by applying the
ratio of the annual interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime (the Index"). The Index is not necessarily the lowest rate charged
by Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower's request, The interest
rate change will not occur more often than each DAY. Borrower understands that
Lender may make loans based on other rates as well The Index currently is 5.250%
per annum. The interest rate to be applied to the unpaid principal balance
during this Note will be at a rate equal to the Index, adjusted if necessary for
any minimum and maximum rate limitations described below, resulting in an
initial rate of 5.250% per annum. NOTICE: Under no circumstances will the
interest rate on this Note be less than 5.000% per annum or more than the
maximum rate allowed by applicable law.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Grand
Bank, NA.; One Edinburg Road; Hamilton, NJ 08619.
 
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater. This late charge shall be paid to Lender by Borrower for
the purpose of defraying the expense incident to the handling of the delinquent
payment.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 1.500
percentage point margin ("Default Rate Margin"). The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.
 
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter,
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Insufficient Market Value of Securities. Failure to satisfy Lender's requirement
set forth in the Insufficient Market Value of Securities section of the Pledge
Agreement.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor's estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
Loan No: 503003088
(Continued)
Page 2

 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
Cure Provisions. If any default, other than a default in payment or failure to
satisfy Lender's requirement in the Insufficient Market Value of Securities
section is curable and if Borrower has not been given a notice of a breach of
the same provision of this Note within the preceding twelve (12) months, it may
be cured if Borrower, after receiving written notice from Lender demanding cure
of such default (1) cures the default within thirty (30) days; or (2) if the
cure requires more than thirty (30) days, immediately initiates steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.
 
LENDER'S RIGHTS. Upon default Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest Immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and to the extent not preempted by federal law, the laws of the State of New
Jersey without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of New Jersey.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Mercer County, State of New Jersey.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and at Lenders option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
 
COLLATERAL. Borrower acknowledges this Note is secured by Pledged Collateral
Account Agreement with Oppenheimer Account #A81-0740868 which will be funded by
a minimum of $1,350,000 of assets maintained by Oppenheimer.
 
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either (A) advanced in accordance with
the instructions of an authorized person or (B) credited to any of Borrower's
accounts with Lender. The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender's internal
records, including daily computer print-outs.
 
PROVISION FOR THE TIMELY RECEIPT OF FINANCIAL INFORMATION. BORROWER AND
GUARANTORS AGREE TO PROVIDE SIGNED FINANCIAL STATEMENTS AND TAX RETURNS ON AN
ANNUAL BASIS. FAILURE TO PROVIDE UPDATED FINANCIAL STATEMENTS AND TAX RETURNS
SHALL BE A DEFAULT OF THE NOTE. INCLUDING THE FAILURE OF BORROWER AND/OR
GUARANTOR TO PROVIDE THE FINANCIAL INFORMATION AS REQUIRED HEREUNDER OR UNDER
THE LOAN AGREEMENT, THE APPLICABLE INTEREST RATE TO THE LOAN, FOR PERIOD
BEGINNING THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH DEFAULT AND ENDING UPON
THE CURING OF SAID NOTICE DEFAULT, SHALL INCREASE ONE HALF OF ONE PERCENT (50%)
FOR THE FIRST THIRTY (30) DAYS OF SAID DEFAULT AND INCREASE A ADDITIONAL ONE
HALF OF ONE PERCENT (.50%) DURING EACH THIRTY (30) DAY PERIOD THEREAFTER DURING
WHICH THE NOTICE DEFAULT CONTINUES, SUCH DEFAULT INTEREST RATES SHALL APPLY TO
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, UPON CURING OF THE NOTICED
DEFAULT, THE INTEREST RATE ON THE LOAN SHALL REVERT TO THE INITIALLY AGREED-UPON
INTEREST RATE EFFECTIVE ON THE DATE ON WHICH THE DEFAULT IS CURED.
 
TAXES AND INSURANCE. Property taxes and insurance will be paid directly by the
Borrower within ten days of the due date. Despite the foregoing, the Bank
reserves the right to escrow for taxes and insurance at any time during the term
of the Loan. The Borrower will be required to pay the Bank an annual tax service
fee of $50.00. The first year's fee will be collected at closing. Thereafter the
Borrower will be billed a tax service fee every year. The tax service fee is
subject to increases over the term of the Loan.
 
LIQUIDATION OF COLLATERAL. If any security within the Pledged Account is
liquidated, the funds must be deposited into the Pledged Account and must be
used to payoff the Grand Bank loan.
 
SUBMISSION OF MONTHLY OPPENHEIMER STATEMENTS. It is a condition of this loan
that Grand Bank receive monthly statements from the Oppenheimer account pledged
as collateral.
 
LOAN TO VALUE REQUIREMENT. Grand Bank will receive monthly statements from
Oppenheimer from the account pledged as collateral, and the borrower will be
required to maintain a maximum loan to value of no greater than 70% at all times
during the term of the loan. If when one of the monthly Oppenheimer statements
is received and it is determined that the loan to value exceeds 70%, the
customer must either pay down the loan so that the loan to value is 70% or less;
or they will have to provide additional collateral, satisfactory to the bank to
maintain a 70% loan to value. If a 70% loan to value is not maintained, it will
be considered an event of default.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Grand Bank N.A.
One Edinburg Road Hamilton, NJ 08619.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral or impair, fait
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone



--------------------------------------------------------------------------------


 
PROMISSORY NOTE
Loan No: 503003088
(Continued)
Page 3

 

other than the party with whom the modification is made. The obligations under
this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 


BORROWER:
 


PACIFICHEALTH LABORATORIES, INC.


By:
/s/ Robert Portman
   
By:
/s/ Stephen P. Kuchen
   
Robert Portman, CEO of PacificHealth
   
Stephen P. Kuchen, CFO of PacificHealth
 
Laboratories, Inc.
     
Laboratories, Inc.
 



LENDER:


Grand Bank, N.A.


Authorized Signer


/s/Angela Kiel
 




--------------------------------------------------------------------------------


 
Acknowledgment


State of New Jersey


County of Monmouth


Be it remembered that on this 21st day of April 2008, before me, the undersigned
authority, personally appeared Robert Portman, who, I am satisfied is the person
named in the foregoing instrument, and I having first made known to them the
contents thereof, they acknowledged that they signed, sealed and delivered the
same as their voluntary act and deed.  All of which is hereby certified.


/s/ Patrice Genco Nichas


Patrice Genco Nichas, Esq.,
an attorney duly admitted
to practice law in New Jersey


Acknowledgment


State of New Jersey


County of Monmouth


Be it remembered that on this 21st day of April 2008, before me, the undersigned
authority, personally appeared Stephen P. Kuchen, who, I am satisfied is the
person named in the foregoing instrument, and I having first made known to them
the contents thereof, they acknowledged that they signed, sealed and delivered
the same as their voluntary act and deed.  All of which is hereby certified.


/s/ Patrice Genco Nichas


Patrice Genco Nichas, Esq.,
an attorney duly admitted
to practice law in New Jersey